EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pierre Van Rysselberghe on 12/13/21.
The application has been amended as follows: 

In the specifications:
On page 12, in line 25, after “the view of Figs. 4 and 5, a primary arm 136.”, the sentence –The rotating member 132 and the primary arm 136 being part of a primary linkage connecting the primary piston (or primary actuator) to the primary arm.—has been inserted. 

In the claims:

21. 	A method of managing access through a door, the method comprising: 
 providing a locking member, where the locking member being pivotally moveable to a locked position for capturing a component to lock the door and the locking member being pivotally moveable to an unlocking position for releasing the component to unlock the door;
locking the door by activating a first actuator assembly having a piston configured to move between a first position, where the locking member is pivotally secured in the locked position to lock the door, and a second positon, where the locking member is pivotally released to the unlocking position to unlock the door,   the piston being  connected to the locking member by a primary linkage, where the primary linkage includes a primary arm pivotally connected to the locking member;
unlocking the door by activating a second actuator assembly  to release a follower assembly that is pivotably attached to the locking member; and 
pivotally moving the follower assembly to pivot the lock member about the primary arm and unlock the door without moving the piston or the primary linkage.

24. 	A method of releasing a door, the method comprising: 
 providing a latch portion, the latch portion being pivotally moveable to a locked position for capturing a component to lock the door and the latch portion being pivotally moveable to an unlocking position for releasing the component to unlock the door;
activating a first actuator assembly of a lock mechanism to pivotally move  the latch portion  via the lock mechanism to  the locked position in which the door is locked by the latch portion , where the lock mechanism includes a primary arm having an end connected to the first actuator assembly through a primary linkage, and the primary arm having another end pivotally connected to the latch portion; 
activating  a second actuator assembly, of an override mechanism, to release a follower assembly of the override mechanism, wherein the follower assembly is pivotably coupled to the latch portion,  ; and 
pivoting the follower assembly to move the latch portion from the locked position to a release position in which the door is openable, where the latch portion pivots about the primary arm of the lock mechanism while the primary arm and the primary linkage remain stationary.

34. 	A method of overriding a lock mechanism, comprising:
 providing a latch member, the latch member being pivotally moveable to a locked position for engaging a component to lock the door and the latch member being pivotally moveable to an unlocking position for releasing the component to unlock the door;
pivoting  the latch member to engage  the component of the door, by actuating a first actuator assembly of a lock mechanism, where the lock mechanism includes a primary linkage connected to the first actuator, where the primary linkage includes a primary arm pivotally connected to the latch member; and 
pivoting the latch member to release the door, by actuating a second actuator assembly of an emergency release mechanism, where the emergency release mechanism is attached to the latch member and pivots the latch member while the primary arm and the primary linkage of the lock mechanism remain
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675